Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1. Claims 32-51 are pending. 


2. Applicant's election without traverse of  Group I, claims 32-49  in the reply filed on 09/22/22is acknowledged.  

Claims  50 and 51 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 32-49 read on a method for producing biomimetic Janus particle  are under consideration in the instant application


3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.  Claims 32-49 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Gao et al ( J of American Chem. Soc., 2013, v.135, pages 1091-1904)

Gao et al., teach a  a method for producing biomimetic Janus particle for T cell activation, comprising forming at least one substantially concentrated pattern of first ligand on a  particle comprises silica particles and a second ligand population that is different than the first ligand population.  Gao et al., teach that the first ligand is anti-CD 3 antibody. Gao et al., teach that said Janus particle has a diameter of about 3 um ( see entire document, Abstract and page 19091,  in particular). 

The reference teaching anticipates the claimed invention.


5. No claim is allowed.


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644